Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective November 16, 1974 because he voluntarily left his employment without good cause. Claimant, a handyman who worked in a building owned by the employer realty company, quit his job because the employer stopped permitting him to work overtime. Claimant had a base 40-hour week at $5 *785per hour. His quitting because of the absence of overtime work amounts to a dissatisfaction with his salary which he would not have been justified in refusing in the first instance, wherefore the board was entitled to conclude that his reasons for leaving his job were personal and noncompelling (Matter of Lubin [Catherwood], 34 AD2d 591). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds,. JJ., concur.